UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1668


TRIDENT PRODUCTS AND SERVICES, LLC, d/b/a Growtastic, f/k/a
Natureshelpers, a Virginia Limited Liability Company,

                Plaintiff - Appellant,

          v.

CANADIAN SOILESS WHOLESALE, LTD., d/b/a Advanced Nutrients,
a Canadian Corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:10-cv-00877-JAG-MHL)


Submitted:   January 9, 2013                 Decided:   January 18, 2013


Before NIEMEYER, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Aaron Allen, Andrew C. Aitken, GENERAL COUNSEL, PC,
McLean, Virginia, for Appellant. Howard S. Hogan, Jacob S.
Siler, GIBSON, DUNN & CRUTCHER LLP, Washington, DC, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Trident     Products      and   Services,       LLC    appeals    the

district      court’s    order    awarding       Canadian    Soiless      Wholesale,

Ltd., d/b/a Advanced Nutrients, summary judgment on Trident’s

misappropriation        of    trade    secrets    claim     under   the    Virginia

Uniform Trade Secrets Act, Va. Code Ann. §§ 59.1-336 to 59.1-343

(2006 & 2012 Cum. Supp.).             We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.             Trident Prods. & Servs., LLC v.

Canadian      Soiless    Wholesale,      Ltd.,     No.    3:10-cv-00877-JAG-MHL

(E.D.   Va.    Apr.     18,   2012).     We   dispense      with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                          2